IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: YORK COUNTY TAX CLAIM                 :   No. 152 MAL 2021
BUREAU EMEKA KINGSLEY                        :
OGUEJIOFOR AND WECAN TRANSPORT               :
INCORPORATED AND KONSTANTINOS                :   Petition for Allowance of Appeal
G. SGAGIOS                                   :   from the Order of the
                                             :   Commonwealth Court
                                             :
PETITION OF: EMEKA KINGSLEY                  :
OGUEJIOFOR AND WECAN TRANSPORT               :
INCORPORATED                                 :

IN RE: YORK COUNTY TAX CLAIM                 :   No. 153 MAL 2021
BUREAU, EMEKA KINGSLEY                       :
OGUEJIOFOR AND WECAN TRANSPORT               :
INCORPORATED, AND KONSTANTINOS               :   Petition for Allowance of Appeal
G. SGAGIOS                                   :   from the Order of the
                                             :   Commonwealth Court
                                             :
PETITION OF: EMEKA KINGSLEY                  :
OGUEJIOFOR AND WECAN TRANSPORT               :
INCORPORATED                                 :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2022, the Petition for Allowance of Appeal

is DENIED. Petitioner’s Application for Remand is also DENIED.